Citation Nr: 1119550	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-33 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran and his friend (J.S.)


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1970 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


REMAND

This claim requires a VA compensation examination and medical nexus opinion to assist in determining whether service connection is warranted.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records (STRs) do not show any mental health treatment for the first 13 months of his service, and his service personnel records do not show disciplinary actions or marks below 3.0 regarding the performance of his duties.  However, he was hospitalized on August 25, 1971, for vomiting blood after heavy beer intake, and on September 3, 1971, he was referred to psychiatry.  

It is unclear whether he had been discharged from the hospital prior to that referral or whether it was in relation to his in-patient treatment.  In any event, the evaluating psychologist indicated the Veteran "had lived in a rural area where he had little or no opportunity for group living or developing adequate social skills to aid in adjusting to military life.  [He] complains of feeling too restricted and unable to tolerate group living conditions."  This evaluating psychologist diagnosed emotionally immature personality #3210 with passive-aggressive features and recommended administrative separation.  The Veteran resultantly was administratively separated from service on November 18, 1971, for what was described as a character and behavior disorder.

In his December 2006 statement, the Veteran reported that the sound of jets and helicopters in service made him nervous and that he began drinking alcohol heavily due to his nerves.  He reported that he was arrested by Shore Patrol for drinking and placed in a padded cell.  He went to the chaplain who, in turn, told him to see the psychiatrist.  The Veteran also reports that the petty officer borrowed twenty dollars from him and then threatened him with a knife when he asked to be repaid.

The Veteran's post-service treatment records do not appear to indicate any mental health treatment until he was hospitalized in September 1983.  But in his disability paperwork, he claims in the interim to have experienced difficulty sleeping and irritability on numerous occasions concerning his back injuries in 1972 and 1979.  An April 1984 VA treatment record indicates he received a diagnosis of psychotic depression secondary to hypothyroidism.  This record also indicates he had been hospitalized in September 1983 for major depression with psychotic features and hyper-religiosity.  The examiner determined the Veteran had a mild degree of organic brain syndrome secondary to his previous heavy drug use and hypothyroidism.


A November 1984 psychiatric evaluation by G.A.B., M.D., resulted in a diagnosis of paranoid schizophrenia.  The Veteran mentioned his belief that a big fire was coming to destroy everyone.  He also mentioned that from time to time he felt a spiritual weird power come over him and that that was the feeling that had sent him to the hospital in Little Rock, Arkansas.  Dr. G.A.B. concluded the Veteran was grossly psychotic and out of contact with reality.  Dr. G.A.B. also stated there was a central core of depression to the Veteran's psychosis.

The Veteran also reported his fear of the world being destroyed by fire to A.G., M.S.W., during a social survey in November 1984 and in his Social Security Administration (SSA) paperwork in May 1985.

Records from Porter-Starke Mental Health Clinic show a diagnosis of delusional disorder with depression and anxiety in November 1992.  A December 1992 record from T.H., A.C.S.W., states the Veteran came into the agency in a state of agitation, anxiety and depression.  He felt the world might be coming to an end and evidenced strong paranoid ideation.

The report of a June 2001 mental status evaluation by J.A.H., Psy.D., shows a diagnosis of schizophrenia, undifferentiated type, continuous with prominent negative symptoms.

A June 2007 VA compensation examination resulted in a diagnosis of depressive disorder with mood-congruent delusions.  The Veteran reported jets and helicopters coming to get him and hiding from thunder and lightning.  He also reported seeing spots of fire and bad things.  Despite the fact that the examiner found that the Veteran was unable to interpret a proverb, recall three objects, subtract serial 7s from 100, or describe the similarities and differences in two objects, the examiner stated the Veteran's judgment appeared intact and that he did not appear delusional.  So there are patent inconsistencies in this examiner's findings, aside from the fact that he also did not comment on whether the Veteran's mental impairment - whatever the diagnosis - is related to or the result of his military service or dates back to his service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a mental health disability claim 

includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran's more recently dated VA treatment records since 2008 include a diagnosis of PTSD based on the incident in service when another soldier reportedly threatened him with a knife when he asked him to repay a loan.

According to Cohen v. Brown, 10 Vet. App. 128 (1997), a PTSD diagnosis is presumably in accordance with the criteria of the Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), both in terms of the adequacy and sufficiency of the claimed stressor.

This is especially important to point out because, effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision (in particular, to subpart (f)(3)) adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, 38 C.F.R. § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat (subpart (f)(2)), as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners-of-war (POWs) (subpart (f)(4)) and those with an 
in-service diagnosis of PTSD (subpart (f)(1)) as sufficient to establish the occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  There also is a lessened evidentiary burden of proof for establishing the occurrence of the claimed stressor when it is predicated on personal or sexual assault (subpart (f)(5)).


The primary result of the most recent amendment to 38 CFR § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  The regulation amendment has no impact on PTSD stressors experienced during combat, internment as a POW, or as the result of personal or sexual assault.

From the record, the Veteran appears to have served for approximately a year without incident, but then had behavioral issues that eventually led to his fairly quick administrative discharge from service for what essentially was described as a personality disorder.  A personality disorder is not considered a disease or injury for VA compensation purposes and, therefore, except as provided in 38 C.F.R. § 3.310(a), disability resulting from them cannot be service connected as a matter of express VA regulation.  However, this exception mentioned (§ 3.310(a)) pertains to the granting of service connection instead on a secondary basis, and disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See, too, Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996); and VAOPGCPREC 82-90 (July 18, 1990).

During the many years since his military service ended, beginning in 1983, the Veteran has been rather continually treated, including hospitalized, for mental illness with various resultant diagnoses such as major depression, paranoid schizophrenia, delusional disorder, and most recently PTSD.  So the record clearly establishes he has a current mental health disability that is not just a personality disorder.  However, what remains unclear is when this current disability initially manifested and its cause, especially insofar as whether this occurred during or in relation to his military service.


Another relevant consideration and unknown is the extent of his consumption of alcohol, both in years past - including while in service, and even now.  Disability resulting from alcohol abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Since the June 2007 VA compensation examiner did not provide this required medical nexus opinion, this case must be referred to another VA compensation examiner to have him/her review the entire record, both concerning the evaluation and treatment the Veteran received during his military service in 1971 and the additional evaluation and treatment, including hospitalization, he has received during the many years since service, to determine the etiology of his variously diagnosed psychiatric disorder.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's variously diagnosed psychiatric disorder.

In particular, the examiner must indicate the likelihood (unlikely, as likely as not, or very likely) the Veteran's psychiatric disorder:  (1) initially manifested during his military service from July 1970 to November 1971, including is a mental disorder that is superimposed upon the personality disorder noted in service; (2) if a psychosis (see 38 C.F.R. § 3.384 for what constitutes a psychosis), alternatively manifested within the one-year presumptive period following his service, i.e., prior to November 1972; or (3) if involving PTSD, is the result of a stressor during his service - in particular the incident where another soldier purportedly pulled a knife on him when questioned about repaying a loan, i.e., did the Veteran experience the type fear as a consequence contemplated by the revised 38 C.F.R. § 3.304(f)(3) so as to, in turn, have led to PTSD?

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should specifically state whether any currently diagnosed psychiatric disorder is related to the Veteran's military service or dates back to his service, including indicating whether the condition diagnosed in service on Axis II could in actuality be the same condition he now has (so, as mentioned, is superimposed upon the personality disorder noted in service).

If the examiner believes the Veteran's psychiatric disorder instead developed during the intervening years since service, such as secondary to alcohol abuse or hypothyroidism as suggested in the April 1984 VA treatment record, the examiner should clearly state so.

If possible, the examiner is asked to try and reconcile the several diagnoses that have been made to date.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that his failure to report for this additional examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655

2.  Then readjudicate this claim for a psychiatric disorder in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


